Citation Nr: 0704156	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
spouse for the purpose of receiving Department of Veterans 
Affairs (VA) non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from April 1953 to April 1955, 
and died in January 1997.  The appellant is the veteran's 
former spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision of the VA Regional 
Office (RO).

On her March 2004 substantive appeal (VA Form 9), the 
appellant requested to appear before a Veterans Law Judge for 
a hearing at the RO.  In a July 2004 statement, she requested 
a hearing before a Veterans Law Judge traveling to the RO.  
In an October 2006 written statement, the appellant's 
representative indicated that she requested that her 
scheduled hearing be cancelled.  Therefore, the Board finds 
that all due process has been met with respect to the 
appellant's hearing request.


FINDINGS OF FACT

1.  The late veteran and the appellant were married in 
October 1952, according to the marriage certificate dated at 
that time.

2.  A June 1980 Divorce Decree indicates that the marriage of 
the appellant and the veteran was terminated.

3.  The veteran's January 1997 death certificate indicates he 
was divorced at the time of his death.  No surviving spouse 
was listed thereon.





CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for the purpose of receiving VA non-
service-connected death pension benefits.  38 U.S.C.A. §§ 
101, 103, 1541 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.50, 3.53 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

The matter before the Board is one of statutory 
interpretation.  As described below, the appellant's claim is 
barred as a matter of law, since she and the veteran were not 
married at the time of his death.  Therefore, VCAA notice, as 
described above, is not required.  See, e.g., Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).

II.  Analysis and Discussion

The evidence of record shows that the appellant and the 
veteran were married in October 1952 and were divorced in 
June 1980.  The veteran died in January 1997, with no 
surviving spouse.  The certificate of death indicates he was 
divorced at the time of his death.

On her initial claim for death benefits, the appellant 
indicated that she and the veteran divorced in June 1980.  
She stated that neither of them had remarried.  In a December 
2004 written statement, the appellant indicated that the 
veteran drank alcohol and was abusive during their marriage.  
Only after 27 years of marriage did the appellant ask for a 
divorce.  Following the divorce, she and the veteran remained 
friends and took vacations with their children.  She cared 
for him during his illness, and neither of them remarried.  
The appellant believed she was entitled to VA death pension 
benefits because the divorce was due to the misconduct of the 
veteran.

The surviving spouse of a veteran of a period of war is 
entitled to payment of pension, provided that a veteran 
served for ninety days or more during a period of war.  38 
U.S.C.A. § 1541.  The veteran's active duty qualifies as such 
service.

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to a veteran meets the requirements of 38 C.F.R. §§ 
3.1(j), 3.50(a) (2006); see also 38 U.S.C.A. § 101(31) (West 
2002).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3), 103; 38 
C.F.R. § 3.50, 3.53.

The crucial requirement in this case is that a surviving 
spouse must have been the spouse at the time of veteran's 
death.  38 C.F.R. § 3.50(b).  Here, the evidence of record 
clearly documents that the appellant and the veteran married 
in October 1952 and divorced in June 1980 and that they 
remained divorced at the time of the veteran's death in 
January 1997.  The Board notes that if she and the veteran 
had only separated, without obtaining a divorce, misconduct 
or the circumstances surrounding the separation would be 
material to the resolution of this case.  The law, however, 
is clear as to who may be eligible for VA death benefits as a 
surviving spouse of the veteran.

In this case, the appellant argues that she and the veteran 
were divorced in 1980 and neither of them ever remarried.  If 
that is the case, under the law, she was not married to the 
veteran on the date of his death, and cannot be a surviving 
spouse for VA benefits purposes.

The Board appreciates the sincerity of the appellant's 
contentions in this case.  However, in view of the foregoing, 
and because the appellant's marriage to the veteran was 
terminated prior to the veteran's death, and the appellant 
was not remarried to the veteran at any subsequent time 
before the date of his death, the Board finds that the 
criteria for recognition of the appellant as the surviving 
spouse for VA death benefits purposes are not been met.  The 
law is dispositive of the issue presented.  As the 
appellant's claim lacks legal merit, it must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving VA non-service-
connected death pension benefits.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


